﻿It is with real pleasure and great interest that I stand before
the Assembly to convey the warm greetings of the people
of Guinea and of its President, General Lansana Conte. I
join with the many preceding speakers in warmly
congratulating Ambassador Razali on his election to the
presidency of the fifty-first session of the General
Assembly. His election is testimony to the international
community’s high regard for Malaysia, his country, with
which the Republic of Guinea is honoured to have special
ties of friendship and cooperation. I am convinced that
under his skilful guidance our work will enjoy every
success. I assure him of the support and cooperation of the
delegation of Guinea in this task.
My congratulations also go to his predecessor,
Mr. Diogo Freitas do Amaral of Portugal who, with skill
and clearsightedness, enabled the Assembly to address the
concerns of the international community during the
fiftieth session.
My country, the Republic of Guinea, takes this
opportunity to greet and stress our tribute to the
Secretary-General, Mr. Boutros Boutros-Ghali, whose
courage, intelligence and tireless efforts have contributed
significantly to the attainment of the Organization’s noble
purposes of peace, justice and progress. This is why my
delegation reiterates its support for his candidacy for a
second term of office, in accordance with the decision of
the most recent Summit Meeting of the Organization of
African Unity, held at Yaounde from 8 to 10 July 1996.
A host of challenges are now threatening to upset
the balance of the United Nations as we approach the end
of the millennium. Despite encouraging results in terms
of maintaining international peace and security, many
conflicts incompatible with people’s aspirations of
economic and social progress persist.
In addition to the tensions and conflicts which are
tearing peoples apart, of equal concern are the poverty,
unemployment, malnutrition and environmental
degradation that continue to threaten the existence and
future of many populations of the world. Today more
than ever there is an urgent need radically to restructure
our common institution, the United Nations, so that it can
adapt better to current changes, respond appropriately to
the expectations of our populations on the major questions
which challenge humankind and make the outlook for the
future one filled with hope.
The need to prevent and settle conflicts, to support
the efforts of States to ensure sustainable development, to
provide easier access to suitable housing and to guarantee
sufficient food for all are now becoming elements of the
promotion of human rights. The same holds true for how
we deal with the implications of the globalization of the
international economy through reliable mechanisms.
The Republic of Guinea welcomes and strongly
encourages the initiative of Japan, our great friend, to
design and implement, with our countries, a new
development strategy. In this respect, it supports the
organization in 1997 in Tokyo of the second International
Conference on African Development in which it
undertakes to play an active role from the preparatory
phase to the end of its work. We are convinced that there
18


is an urgent need and obligation to support firmly a new
form of world partnership involving all nations, large and
small.
The Republic of Guinea, aware of the fresh challenges
facing developing countries on the eve of the third
millennium, has decided that its diplomacy should be based
on development. This role of diplomatic linchpin in the area
of economic advancement will not only strengthen our
commitment to subregional and regional integration, but
will also increase significantly our participation in
international trade.
Questions of international peace and security must
remain at the forefront of our concerns. In this respect, my
delegation considers that the main role of the United
Nations is to continue and intensify the search for ways and
means to increase the effectiveness of its action in the areas
of the maintenance of peace and of preventive diplomacy.
My delegation welcomes the adoption of the
Comprehensive Nuclear-Test-Ban Treaty, which I have just
signed on behalf of the Government of Guinea. We see this
as an important step towards total disarmament. If the
Treaty is to attain all of its objectives, the main one being
to spare humanity from chaos, it must be signed and
respected by all States of the world. To do this, we must
calmly and jointly seek to give the assurances of the
international community to countries that hesitate to take
the decisive step towards the salvation of humanity, so that
in the near future the accession of all Member States of the
United Nations will enshrine the universality of this
important Treaty.
Along the same lines, my delegation calls on the
international community to implement global measures to
prohibit the illegal traffic of fissile materials, the
transborder trafficking in conventional small arms and the
production, stockpiling and use of anti-personnel landmines.
More than 110 million mines are now scattered around the
world, ready to explode at any time, indiscriminately
striking down innocent civilian populations.
The Republic of Guinea welcomes the adoption of the
text of Protocol II to the Convention on Prohibitions or
Restrictions on the Use of Certain Conventional Weapons
Which May be Deemed to Be excessively Injurious or to
Have Indiscriminate Effects, on Mines, Booby-Traps and
Other Such Devices during the Review Conference on the
implementation of that Convention.
Other threats weigh heavily on international peace
and security. Our Organization must react vigorously to
the threats of terrorism, organized crime and drug
trafficking.
Apart from their many disastrous consequences,
these threats, because they are transborder threats, must
be considered as real dangers to the health, security and
stability both of our populations and of our States.
My delegation, while welcoming the decisions of the
Group of Seven and Russia on combatting terrorism and
transnational threats, believes that a more complete use of
the potential of the United Nations as an instrument for
developing joint international strategies and cooperation
among all States in the area of fighting crime would
allow for more effective coordination of the actions of the
international community.
We greatly appreciate the United Nations efforts in
other areas as dangerous as terrorism: money-laundering,
trafficking in children and all related crimes. Fighting
these scourges of our time is everyone’s business.
In Africa, tangible progress has been made in the
area of peace and democracy. The Republic of Guinea,
however, remains concerned by the conflicts which
continue to rage on the continent. In the West African
subregion, the situations in Liberia and Sierra Leone have
tangibly improved, despite some obstacles, which we are
striving to overcome within the context of the Economic
Community of West African States (ECOWAS) and its
peace force, the ECOWAS Monitoring Group
(ECOMOG).
The conflict in Liberia has lasted for seven long
years. It has caused the death of tens of thousands of
people and has led to a mass exodus of hundreds of
thousands of refugees to neighbouring States, including
my country, the Republic of Guinea, on whose territory
are hundreds of thousands of refugees, to whom it offers
assistance and protection while at the same time
espousing total neutrality in relation to other States
members of ECOWAS in the search for a political
solution to end this conflict.
The joint efforts of that subregional organization
with such major forums as the Organization of African
Unity (OAU) and the United Nations led to the signing of
the most recent peace agreements at Abuja, Nigeria. The
Republic of Guinea, true to its policy of good-
neighbourliness and neutrality, firmly supports these
19


agreements, which provide for free and transparent elections
in May 1997, and will ensure their strict implementation.
An end to this conflict is of interest to the Republic of
Guinea, my country, mainly because of the presence on our
territory of more than 650,000 refugees compared with a
population of 7 million Guineans: one refugee for every 10
inhabitants. This is a situation with rare precedents.
Similarly, our participation in the peace effort places a
heavy burden on our economy and compromises many of
our development projects.
I would like to make an urgent appeal to all the parties
concerned with this conflict to implement the Abuja
Agreement in full, and in a timely manner, to the benefit of
stability in the subregion. The promises of assistance from
friendly countries and by the international community
could, if kept within the timetable, effectively lead the final
settlement plan to success. The initiatives under way in this
regard are very encouraging. We welcome the action of the
United States of America to assist ECOWAS peace efforts
and thank the United States warmly for its latest
contribution to the financing of the activities of ECOMOG.
The deterioration of the socio-political climate in
Burundi stirs fears today of a repetition of the threats
experienced in neighbouring Rwanda, a country with which
it shares many social, historical and cultural similarities.
The continuation of this crisis also poses a serious threat to
stability in the region and to peace. This is why the United
Nations, together with neighbouring countries, must be
further involved in the search for a final solution to this
crisis. We lend our full support to the recent decision taken
by the OAU and by the conference of Heads of State of the
Great Lakes region, held at Arusha, against the Government
stemming from the coup d’état. We urge all the sons of
Burundi and all those of good-will worldwide to support
OAU efforts towards the peaceful settlement of the crises
in Burundi and in Rwanda through dialogue, tolerance and
reconciliation among the various communities.
As regards Western Sahara, my Government supports
the international community’s efforts for a peaceful solution
to this question, in accordance with the United Nations
settlement plan.
With respect to Angola, my delegation strongly
encourages the Angolan Government and União Nacional
para a Independência Total de Angola (UNITA) to
persevere along the path to peace and national
reconciliation on the basis of the implementation of and
respect for the Lusaka Protocol.
Regarding the situation in Somalia, we must say that
leaving Somalians to their fate would be contrary to the
United Nations ideal of solidarity. Despite the difficulties,
the United Nations must continue to be involved actively
in the process of restoring peace to that country, through
a continuous search for mechanisms to promote national
reconciliation, peace, security and stability in Somalia.
On the Middle East, my Government remains greatly
concerned by the latest developments in Jerusalem, in
Gaza and in the West Bank. The seriousness of these
events could jeopardize the peace process. We are
convinced that rapid approach of Palestinian autonomy in
the Gaza Strip, in Jericho and in the West Bank, and the
necessary continuation of the peace process are the
responsibility of the entire international community. This
is why my delegation solemnly calls upon all the parties
involved with the Middle East conflict, especially Israel
and its Arab neighbours, to continue courageously on the
path of peace, through the pursuit of negotiations, in
accordance with the relevant Security Council resolutions
and the Peace Agreements.
The Republic of Guinea, convinced that dialogue,
the creation of a climate of mutual trust and a greater
mutual understanding constitute the only path towards a
lasting solution on the Korean peninsula, will continue to
encourage the two Korean States to persevere in their
efforts towards independent and peaceful reunification.
The signing of the Dayton Peace Agreement in 1995
has opened up fresh prospects for the restoration and
consolidation of peace in the Balkans. With the recent
elections in Bosnia, developments in the situation
strengthen the aspirations to peace, stability and security
of the region’s peoples. We must however remain
vigilant. In this respect, my delegation welcomes and
supports the efforts of the United Nations, of the
Implementation Force (IFOR) and of the international
criminal tribunal, aimed at consolidating peace and
prosecuting those responsible for crimes against humanity.
We invite the international community to display firmness
in dealing with this question, in order to extinguish any
re-emergence of the practices of “ethnic cleansing”. The
Organization of the Islamic Conference must be involved
more closely in the process begun in this country.
The situation in Jammu and Kashmir continues to
deteriorate. At its various summits and ministerial
conferences, the Organization of the Islamic Conference
has appealed to the international community to urge the
protagonists to abide by the relevant Security Council
20


resolutions and thus enable the Kashmiri people to exercise
freely its right to self-determination. We repeat this appeal,
and invite them to begin a constructive dialogue.
The Contact Group on Jammu and Kashmir of the
Organization of the Islamic Conference, which is chaired by
the Republic of Guinea, requests the United Nations and the
Security Council to shoulder all their responsibilities by
becoming decisively involved in the search for peace in the
Indian sub-continent. Security Council resolutions 47
(1948), 91 (1951) and 122 (1957) on Jammu and Kashmir,
which remain unimplemented after five decades, should not
remain among the forgotten resolutions of our system. The
Republic of Guinea therefore gives its full support to efforts
by the Government of Pakistan aimed at finding a peaceful
solution to the problem of Jammu and Kashmir through the
opening of talks with India.
My country follows the development of the situation
in Afghanistan with the greatest attention. It urges all the
parties concerned to work fraternally for the restoration of
peace and for national reconciliation.
In the context of its actions within the Organization of
the Islamic Conference, of which it is a founding member
and current Chairman of its Council of Ministers for
Foreign Affairs, the Republic of Guinea — a secular
country with a strong Muslim majority — is dedicated to
promoting understanding and tolerance among civilizations,
cultures and religions and to contributing to the rise of the
forces of progress, justice and democracy in Muslim
regions and in the world beyond.
At a time when the world is experiencing profound
changes of unequalled complexity and scope, it is essential
to promote and consolidate an international environment
that will foster peace, growth and development. It is
regrettable that Africa does not play a greater role in major
international negotiations. We must not continue to be
spectators while the rest of the world carries out
negotiations which involve us directly or indirectly. We are
convinced that Africa has a role to play in this area.
In the new configuration of today’s world, a country
such as the Republic of Guinea — through its policy of
peace and because its interests do not diverge from those of
other regions of the world; through the nature of its
sometimes exceptional relations with the parties in latent or
overt conflicts in various regions; through its membership
in several geo-political groups, several cultural zones and
several continental and non-African organizations — could,
where desirable, play a useful role in international
negotiations.
The permanence and fairness of development will be
illusory so long as modalities that preserve and perpetuate
present inequalities continue to govern international
relations. Economic and social development, whose
correlation with international peace and security is clear,
requires of States and of the international institutions that
are our development partners a pragmatic and coherent
approach which takes into account the specific socio-
economic needs and realities of our States.
My delegation is pleased with the efforts that have
already been made in the area of debt relief for
developing countries and appeals to the solidarity of the
international community for a real increase in
development assistance, whose current tendency to
decrease is a real source of concern for us in the face of
our pressing development needs. In this regard, we
welcome the decisions of the last summit of the Group of
Seven, held at Lyon.
Although the conclusion of the Uruguay Round
opens up new prospects for the stimulation of
international trade, it is essential to introduce new,
energetic measures to save Africa from marginalization
and impoverishment. It is a human, social, political and
economic imperative for the international community and
for all the actors and partners in development, in their
own specific actions, to work responsibly for a more just
and equitable framework for international trade, favouring
a free and democratic economic partnership.
We therefore congratulate the Secretary-General,
Mr. Boutros Boutros-Ghali for his praiseworthy efforts
which have made it possible to develop the United
Nations System-wide Special Initiative for Africa. My
country would like to express the hope that this will not
suffer from the same lethargy which the United Nations
Programme of Action for African Economic Recovery
and Development suffered from. Such a failure would be
highly prejudicial and damaging to the credibility of the
United Nations. In this regard, my delegation seeks the
urgent implementation of this ambitious Initiative, for it
is undeniable that it is one of the best ways of giving
development a chance and new hope for future
generations.
We would also like to express our satisfaction at the
convening of the second United Nations Conference on
Human Settlements and to support the important
21


resolutions arising from that Conference promoting access
to suitable housing for all.
Along these lines, my delegation would like to take
this opportunity to welcome the holding of the World Food
Summit, which will take place from 13 to 17 November
1996 at the headquarters of the Food and Agriculture
Organization of the United Nations.
My Government believes that the enhancement of our
Organization’s effectiveness lies above all in the
redefinition of some of its objectives, especially in adapting
the functioning of its organs to reflect better the new face
of international relations. With regard to the Security
Council, my Government fully supports the review and
expansion of its current composition on the basis of
equitable geographical representation so that the southern
hemisphere — which since 1945 has been the theatre of
many conflicts — can participate in its activities which are
fundamental to the maintenance of international peace and
security.
My wish, therefore, is for the United Nations to carry
out its restructuring. Whether with regard to revitalizing the
General Assembly and its organs, to expanding or
strengthening the Security Council, to rationalizing
activities and procedures, to redefining programmes and
mandates or to consolidating the financial and material
bases of the Organization, all Member States must work
with courage, clarity and a high sense of responsibility for
the proper implementation of these reforms in order to give
the United Nations reliable and effective institutions worthy
of the vision and aspirations of our peoples.
That is why my delegation, while expressing its
satisfaction at the evident willingness and efforts of our
Organization to adapt to the world’s changes, is in favour
of strengthening its potential and improving the interaction
among the various organizations of the United Nations
system and other development partners.
In conclusion, the Republic of Guinea would like to
express the hope that courageous and realistic decisions will
come out of the work of this session, and it remains
convinced that — apart from divergences and differences
in approach in the search for ways and means to achieve
solutions to the problems facing our States — the United
Nations community which we constitute will continue to
work successfully for peace, security and the well-being of
all, in the spirit of active solidarity, as the founding fathers
of this Organization dreamed.




